Case 1:18-cv-11136-FDS Document 12 Filed 11/13/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Pankaj Merchia

vvv

Plaintiff,

)
v. ) Case No.1:18-cv-11136-FDS

Virginia Board QF Medicine,
Virginia Department

of Health Professions,
William L. Harp, M.D.,
et al.

x i:'\‘\-!Lz.g .

Defendants.

f.“
L

v v v v v v V v v
l
blue

 

-¢ bad

F`\
w

l
1 Lj

RESPCNSE TO ORDER TO SHOW CAUSE

Plaintiff hereby motions this honorable court for leave to amend
his complaint so as to show cause. Such amended pleading shall
be filed by November 14, 2018.

Humbly and Respectfully,

(3 t{(')\¢22/`

Pankaj Merchia, MD /s/

617 Boylston St

Brookline, MA 02445

Voice: 617-401-8929

Fax: 617-321-1963

email: johnDoeMD123@gmail.com

 

